AFTER REMAND FROM THE SUPREME COURT OF ALABAMA

TAYLOR, Judge.
The appellant, Terry Lee Hinton, pleaded guilty to the offenses of robbery in the third degree, a violation of § 13A-8-43, Code of Aabama 1975, and kidnapping in the second degree, a violation of § 13A-6-44. We reversed the judgment and remanded this cause to the Circuit Court for Mobile County so that the appellant, who had been misinformed about the range of sentence he faced by pleading guilty, could have the opportunity to withdraw his guilty plea. Hinton v. State, 668 So.2d 48 (Aa.Cr.App.1993). We held that because the appellant had been misinformed about the sentence range, his sentence was void. The Supreme Court of Aabama in Hinton v. State, 668 So.2d 49 (Aa.1994), held that the appellant’s sentence was not void.
*51Thus, we now hold that the appellant’s sentence was not void. We hold that the appellant’s plea was involuntary because the court misinformed him as to his possible sentence. Cantu v. State, 660 So.2d 1026 (Ala.Cr.App.1994); Parish v. State, 660 So.2d 231 (Ala.1994). Consequently, the judgment is reversed and this cause remanded to the Circuit Court for Mobile County so that the appellant can have the opportunity to withdraw his guilty plea, and enter another plea after he has been fully informed of the correct sentence range.
REVERSED AND REMANDED.
All the Judges concur.